Exhibit Investor Update – June 23, 2008 References in this update to “Air Group,” “Company,” “we,” “us,” and “our” refer to Alaska Air Group, Inc. and its subsidiaries, unless otherwise specified. This report includes information regarding forecasts of available seat miles (ASMs), cost per available seat mile (CASM) excluding fuel and special charges, capital expenditures, and fleet information, as well as certain actual results for revenue passenger miles (RPMs), load factor and revenue per available seat mile (RASM), for our subsidiaries Alaska Airlines, Inc. (Alaska) and Horizon Air Industries, Inc. (Horizon).Our disclosure of operating cost per available seat mile, excluding fuel and special charges, provides us the ability to measure and monitor our performance without these items.The most directly comparable GAAP measure is total operating expense per available seat mile.However, due to the large fluctuations in fuel prices, we are unable to predict total operating expense for any future period with any degree of certainty. In addition, we believe the disclosure of fuel expense on an economic basis is useful to investors in evaluating our ongoing operational performance. Please see the cautionary statement under “Forward-Looking Information.” We are providing unaudited information about fuel price movements and the impact of our hedging program on our financial results.Management believes it is useful to compare results between periods on an “economic basis.” Economic fuel expense is defined as the raw or “into-plane” fuel cost less the cash we receive from hedge counterparties for hedges that settle during the period, offset by the premium expense that we recognize.Economic fuel expense more closely approximates the net cash outflow associated with purchasing fuel for our operation. Forward-Looking Information This update contains forward-looking statements subject to the safe harbor protection provided by Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995. These statements relate to future events and involve known and unknown risks and uncertainties that may cause actual outcomes to be materially different from those indicated by any forward-looking statements.For a comprehensive discussion of potential risk factors, see Item1A of the Company’s Annual Report on Form 10-K for the year ended December31, 2007.Some of these risks include increased competition, significant fuel costs, general economic conditions, labor costs and relations, our significant indebtedness, inability to meet cost reduction goals, terrorist attacks, seasonal fluctuations in our financial results, an aircraft accident, laws and regulations, and government fees and taxes.All of the forward-looking statements are qualified in their entirety by reference to the risk factors discussed therein. These risk factors may not be exhaustive. We operate in a continually changing business environment, and new risk factors emerge from time to time. Management cannot predict such new risk factors, nor can it assess the impact, if any, of such new risk factors on our business or events described in any forward-looking statements. We expressly disclaim any obligation to publicly update or revise any forward-looking statements after the date of this report to conform them to actual results. Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such differences might be significant and materially adverse. 1 ALASKA AIRLINES – MAINLINE May 2008 Statistics May 2008 Change Y-O-Y QTD 2008 Change Y-O-Y Capacity (ASMs in millions) 2,078 1.3% 4,114 2.3% Traffic (RPMs in millions) 1,617 2.2% 3,184 2.8% Revenue passengers (000s) 1,472 (4.0)% 2,887 (3.2)% Load factor* 77.8% 0.7 pts 77.4% 1.0 pt RASM (cents) 11.64 1.7% 11.48 0.2% Passenger RASM (cents) 10.63 1.3% 10.49 0.4% Raw fuel cost ($ in millions) $109.6 65.6% $208.2 64.5% Raw fuel cost/gal. $3.79 71.0% $3.65 69.0% Economic fuel expense ($ in millions) $93.6 44.2% $180.7 45.9% Economic fuel expense/gal. $3.24 49.1% $3.17 49.9% *percentage of available seats occupied by fare-paying passengers Advance Bookings June July August Point Change Y-O-Y -3 pts -4 pts +2 pts Forecast Information Forecast Q2 2008 Change Y-O-Y Forecast FY 2008 Change Y-O-Y Capacity (ASMs in millions) 6,200 1.2% 24,500 1.2% Unit Costs: Cost per ASM on a GAAP basis (cents)* 11.5 – 11.6 11% – 12% N/A N/A Less: Fuel cost per ASM (cents)* 3.5 11% N/A N/A Less: Fleet transition charges (cents) 0.5 N/A N/A N/A Cost per ASM excluding fuel and fleet transition charges(cents)* 7.5 –7.6 3%-5% 7.5 – Fuel Gallons (000,000) 87 (3)% 340 (4)% Economic fuel cost per gallon** $3.29 54% N/A N/A *For Alaska, our forecasts of mainline cost per ASM and fuel cost per ASM are based on forward-looking estimates, which will likely differ from actual results due to several factors including, but not limited to, the volatility of fuel prices.
